In the interpretation of wills it is the clear duty of the Court to give effect to each and every part of the instrument, and, if it be possible, to reconcile all seeming       (524) repugnances between its different provisions. As the instrument is an entire act, intended to operate altogether and at the same moment, it is not to be admitted, unless the conclusion be irresistible, that the testator had two inconsistent intents, and has left a declaration of both these inconsistent intents as constituting a law for the disposition of his property. Now, nothing can be more explicit than the language of the testator in the gift to his brother's widow. Doubting, indeed, whether he was the heir of the deceased brother or not, and therefore cautiously *Page 388 
abstaining from calling any part of that property his, but describing it simply as "the estate of his brother Philemon," he declares, nevertheless, again and again, that if he be the heir to the estate of his brother, then he gives all his right and interest therein, and every part thereof, to his brother's widow, so that she shall heir the same and every part thereof, real and personal. When the testator subsequently proceeds to give directions with respect to the disposal of what he calls "my lot or tract of land whereon Charlotte Detheridge lives," it is impossible to suppose that he had forgotten the gift made to his brother's widow of his brother's moiety of that land, so far as he had or could pretend any right or interest therein, and it is exceedingly improbable that he meant to recall it either in whole or in part. Now, the two dispositions are perfectly reconciled by understanding the testator, when using the phrase "my lot or tract of land," as designating that which was his certainly as contra distinguished from that moiety or lot which he had already disposed of "as his brother's estate," and in respect to which he doubted whether it was his or not. The bill, we think, must be dismissed with costs.
PER CURIAM.                                     Decreed accordingly.
(525)